 JOHN F. CUNEO COMPANY35John F. Cuneo CompanyandInternational Brotherhood of Book-binders,AFL-CIO.Cases 13-CA-6002 and 6174. June 10, 1966SUPPLEMENTAL DECISION AND ORDEROn May 26, 1965, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding,' finding that theRespondent, John F. Cuneo Company had violated Section 8(a) (3)and (1) of the National Labor Relations Act, as amended. In thisDecision, the Board although finding that employee Lazaro de Lazarowas discriminatorily discharged, deferred action on the reinstatementand backpay aspects of the remedy relating to him and remanded theproceeding to the Regional Director for further hearing before aTrial Examiner to receive further evidence and to make findings as tohis suitability for reinstatement.The Board otherwise issued a re-medial order appropriate to the violations found, reserving the righttomodify the Order to add provisions for Lazaro's reinstatementand/or backpay should such provisions subsequently be deemedappropriate.On March 3, 1966, Trial Examiner Horace A. Ruckel issued hisSupplemental Decision, attached hereto, in the above-entitled proceed-ing, finding that Lazaro was suitable for reinstatement and againrecommending that he be reinstated with backpay.Thereafter, theRespondent filed exceptions to the Trial Examiner's SupplementalDecision and a brief in support thereof.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe reopened hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe entire record in this proceeding, including the Trial Examiner's1152 NLRB 929.son May 12, 1966, the Unionfiled a motion to strike the Respondent's exceptions tothe TrialExaminer's Supplemental Decision and the Respondent's brief in supportthereof ;and on May31, 1966, theRespondentfiled amemorandum opposingthe Union's motion tostrike.The Union contendedthatthe exceptionscontainmatterconcerningLazaro'sability toperform certain work which are not properly the subjectof the remand proceed-ing.The Union'smotion to strike is hereby denied.However,in making our decision,we have not considered any factual allegations contained in the Respondent's exceptionsand brief which relate to issues not within the scopeof theBoard's remand. In thisregard,we also notethat theTrial Examiner in his Supplemental Decisioncorrectlyrefusedto consider those portionsof theRespondent's brief to the Trial Examinerrelating toLazaro's ability to perform work.159 NLRB No. 5.A 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupplemental Decision and the exceptions and brief, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.In view of the foregoing, we shall modify 9 the Decision and Orderpreviouslyissued hereinto conform to this Supplemental Decision.'ORDERIT IS HEREBY ORDEREDthat the Board's Order of May 26, 1965, in thiscase be, andit herebyis, affirmedwith the following modifications :1.The following is substituted for paragraph 1(a) of the Order :"Discouragingmembership in or activities on behalf of the Interna-tional Brotherhood of,Bookbinders, AFL-CIO, or any other labororganizationof its employees, by discharging, transferring, or refus-ing toreinstateany employee, or in any other manner discriminatingin regard to hire or tenure of employment, or any term or condition ofemployment."2.The following is substituted for paragraph 2 (a) of the Order :"Offer to Jafus Jackson and Lazaro de Lazaro immediate and full re-instatement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges, andnotify them if presently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon application, in accord-ance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces."3.The following is substituted for paragraph 2(b) of the Order :"Makewhole Jafus Jackson and Lazaro de Lazaro for any loss of paythey may have suffered byreason ofthe discrimination against themin the manner set forth in the Remedy section of the Trial Examiner'sDecision herein, dated December 23, 1964."IT IS FURTHERORDEREDthat the Respondent, John F. Cuneo Com-pany,its officers,agents, successors, and assigns, shall take the follow-ing additionalaffirmativeaction designed to effectuate the purposesof the Act :1.Post at its plant copies of the attached supplemental noticemarked "Appendix." s Copies of said notice, in English and in$See Marshall Maintenance Corp.,149 NLRB 735.aWe have been administratively advised that the notice,which, we had ordered to beposted in this case,has been posted for the prescribed period of time,commencing onJune 23, 1965.However, as we are modifying our Order in this case to add provisions forLazaro's reinstatement and backpay,we believethatin these circumstances the posting ofa supplemental notice, incorporating those provisions ' of our Order which had not beenincluded in the earlier notice, is necessary-to effectuate the policiesof the Act.SeeMid-western Instruments,Inc.,133 NLRB 1132, 1143, footnote 31.5In the event that this Order is enforced by a decreeof a' United States Court of Appeals,the words"a Decree of the United StatesCourt of AppealsEnforcing an Order" shall besubstituted for the words "a Supplemental Decision and Order."0 JOHN F., CUNEO COMPANY37Spanish, to be furnished by the Regional Director for Region 13, shall,after being signed by the Respondent's representative, be posted byRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.2.Notify the Regional Director for Region 13, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.APPENDIXSUPPLEMENTAL NOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the purposes of theNational Labor Relations Act, as amended, we hereby notify our em-ployees that:WE WILL offer Lazaro.de Lazaro immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges.WE WILL make whole Lazaro de Lazaro by paying to him a sumof money equal to his loss of pay suffered as a result of the dis-crimination against him.WE WILL NOT discourage membership in or activities on behalfof International Brotherhood of Bookbinders, AFL-CIO, or anyother labor organization of our employees, by discharging or re-fusing to reinstate any employee, or otherwise discriminating inregard to the hire and tenure of any employee's employment or anyterm or condition of employment.JOHN F. CUNEO COMPANY,Employer.Dated----------------By--------='--------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if -presently serv-ing in the Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial. 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 881 United States Courthouse and Federal Office Building, 219South Dearborn Street, Chicago, Illinois, 60604, Telephone 828-7597,if they have any questions concerning this notice or compliance withitsprovisions.-TRIAL EXAMINER'S SUPPLEMENTAL DECISIONBackgroundOn Decision 23, 1964, Trial Examiner Horace A. Ruckel issued his Decision in thismatter finding that Respondent had engaged in certain unfair labor practices allegedin the complaint including the discharge of Lazaro de Lazaro.The Board, onMay 30, 1965, issued its Decision and Order upholding my finding that Lazaro's dis-charge was violative of the Act but remanding the proceeding to me to receiveevidence, which I had rejected, as to his suitability for reinstatement.Respondent'scontention, the Board stated, is "that it discovered the evidence of Lazaro's unsuitabil-itywhile investigating the possibility of reinstating him prior to the issuance of thecomplaint."The complaint was dated January 22, 1964.Accordingly, on August 5 and 6, 1965, I conducted a further hearing at Chicago,Illinois, at which I heard the testimony of four witnesses as to Lazaro's suitabilityfor reinstatement whose testimony I had excluded, as well as the testimony of otherwitnesses on the same point.At the conclusion of the hearing the parties wereadvised that they might file briefs.Both the Union and Respondent have done so.,Upon the record and from my observation of the witnesses, I make the following:FINDINGS OF FACT.V,A.' The knife1.The testimony of Rosario LunaLuna testified that one day prior to the Board election on September 13; 1963,Lazaro asked her to vote for the Union, saying that if she did not "something wouldhappen" to her, and that the day before the election he told her that if she did notvote for the Union it would cause Respondent to lay her off. She told Lazaro thatshe did not believe him.On.the first occasion Lazaro was cleaning his fingernailswith a knife.On thesecond,he'had a black bookin hishand in which he' statedhe listed those who did-not want the Union.She feared for her life because of theseconversations.Accordingly, she told Frank Thomas,2 her supervisor, who is, assist-ant to Art Bjornson,general foremanof the sheet metal department, about the firstconversation, but not the second, omitting however to tell,him that she was afraidfor her life.Thomas told her not to pay any attention to Lazaro. She also toldfellow employees Diaz and Correa about the first conversation but not the second.A few days after the election she reported both conversations to Bjornson himself,and he told her not to worry.This was almost 2 months before Lazaro's dischargeon November 7, 1963. Prior to the first hearing in April 1964, she reported theconversations to Ingram, Respondent's labor relations consultant.They were not apart of his offer of proof at the first hearing.-2.The testimony of Graciella JacksonJackson testified she spoke with Lazaro about 2 weeks before the election of Sep-tember 13, 1963 in the presence of her sister, Theresa Diaz, and Lazaro told her'On September 10, 1965,the Unionfiled a motionto strike Respondent's brief on theground that it presentsa matter,namelyLazaro's efficiencyas an employee,which was notin issue at the first hearing and which is outsidethe scope of the Board's remand.Themotion is disposedof by therecommendationhereinaftermade.I give no considerationto this partof Respondent's brief, which now advancesthe argument that Lazaro shouldnot be reinstated because he "insinuated"himselfinto Respondent's employ when he washired inAugust1962,by representing that he was a skilledflat cutter,whereas he was notas skilledat this workas he represented himself tobe, other than to point out thatRespondent kept him in its employfor overa yearat this work, that his work perform-ance was not given as a reason for his discharge,and that Respondentcannot beheard atthis late date to advance it as a reason for not reinstating him to hisformer job.2 Thomas did not testify. JOHN F. CUNEO COMPANY39that if she did not vote for the Union it would be because they were enemies.Whenshe said that he was the enemy he said that she should keep her mouth shut or hewould shut it, forever.About 2 days before the election,again inthe presence ofher sister Theresa, Lazaro told them that they should be careful what they did atthe election because the Union would "take us out of work." In December, afterhis discharge, Lazaro called her at home and told her that he would get his job backwith Respondent because "Cuba neverloses."Itwas not until after the December telephone call, but sometime shortly beforeDecember 16, that she reported the above instances to Bjornson, because she was"really frightened."Asked why she did not mention them to Ingram while con-ferring with him before she testified in the first hearing (May 20, 1964) she statedthat it was because she "did not want to attribute any importance" to it. In thenext breath she stated that she felt-her life had been threatened. She had had con-versations with other employees about the Union but she could not recall them.Sherecalled those with Lazaro because he spoke to her in a "naughty" way, and sheliked to be "addressed correctlyand inthe proper and correct way, not roughly."No mention was made by counsel for Respondent, in his offer of proof at thefirst hearing, of the above incidents..,,-3.The testimony of Elisa CorreaCorrea testified that in July 1963, in a conversation with Lazaro in the presence ofher,'sister Caroline, Lazaro brought out a knife and said that he was "going to openthat on my head."In August 1963, in a conversation where she, Rosario Luna, and either Theresaor Maria Diaz were present, Lazaro threatened that things would happen to them ifthey did not join the Union.He had a knife which he threatened her with, thoughshe gave no detail.Asked how many times she had seen Lazaro with a knife, andif it was more than once, she replied that this was the only occasion, when Lunaand Diaz were present.There was no resolution of the contradiction between thisand her testimony given a few minutes before, that in July Lazaro had threatenedher and her sister Caroline with a knife and threatened to open up her head.Noris,there any resolution of the contradiction between Correa's testimony and that ofRosario Luna that the only time Lazaro produced a knife in her presence was,whenshe was alone with Lazaro and he was cleaning his nails with a knife.Correa testified that she reported these incidents to Bjornson 2 or 3 days after theyoccurred, or 3 or 4 months prior to Lazaro's discharge, but that Bjornson said nothing.Prior to the first hearing she told President Gervase about them.She was not calledas a witness at the first hearing.Employees Paul Rodriguez and Miguel Rodriguez testified that 2 days before thishearing Correa told them in the presence of -Maria Diaz and Rosario Luna that shewas going to testify against Lazaro because she did not like "the Cuban."Whenthe Rodriguez brothers protested that he had never done anything to her, Correaanswered that that was her business.Neither Diaz nor Luna was recalled to thestand to rebut this testimony.4.The testimony of Maria DiazThe testimony of Diaz is that Lazaro showed her a black book which he said wasblack magic, that he had her name written therein and that if she did not sign upin the Union she would4lose her job. She said she was not frightened because shehad been employed for 16%years. She testified that any conversations with Laza'rowere before the election, and that she told Bjornson about them a day or 'so afterthey took place, and Gervase in August 1963, 3 'months prior to Lazaro's- discharge.Diaz further testified that she never saw Lazaro with a knife, thus contradictingCorrea.-Ingram stated at this hearing,that Respondent did not rely on this in decidingto discharge Lazaro.3It should be remembered that the reasons Respondent advanced in its answer forLazaro's discharge were that he had been absent the previous week without notice, and, onthe other hand,that be was not discharged but laid off in an economic layoff on November 7,1963, "along with other persons whose services were not needed then or in the foreseeablefuture."It was stipulated at the hearing,however, that the only persons separated forlack of work,in addition to Lazaro,was a group of approximately 20 employees who werelaid off in January 1964,approximately 2 months after Lazaro.No reasons other thanthese two were alleged for Lazaro's separation. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsBjornson and Gervase testified that none of the above-named female employeesreported to him that Lazaro had threatened her with a knife,4 and that when any ofthem complained about Lazaro it was only to the -effect that he had told them thatif they did not join the Union they might lose their jobs if the Union came into theplant.Bjornson and Gervase both testified that they told them not to worry abouttheir jobs, that only the Company did the hiring and firing.Lazaro, called as a witness, denied the testimony of the above witnessesin toto,and stated that he at no time did more than urge them, without threats of any kind,to join the Union.Luna, Jackson, Correa, and Diaz I found to be evasive, suggestible, imaginative,and eager.It is difficult to say where their imagination leaves off and their inven-tion begins.In certain instances their testimony contradicts itself and in other in-stances conflicts with the accounts of others of their group on important points. Ido not find it necessary to resolve these contradictions since I believe none of theseindividuals to be telling the truth.Were I to credit the testimony of these female employees that some or all of theiralleged conversations with Lazaro were reported to management, it would be todiscredit the testimony of management's representatives.I would also have to creditthe evidence that they were reported before Lazaro's discharge, thus barring Respond-ent from now urging them as a reason for not reinstating Lazaro (since they were noturged at the first hearing as a reason for his discharge), and bringing them outsidethe scope of the Board's remand, limited to the discovery by Respondent, after thedischarge, of "evidence of Lazaro's unsuitability while investigating the possibility ofreinstating him prior to the issuance of the complaint."5.The testimony of Edmond PetersonPeterson worked with Lazaro on a gluing machine on a day which he testifiedvariously was 6 months or 6 weeks before the election on September 13, 1963.Asthey were beginning work on certain material, Peterson suggested that they do asthey usually did and start from the center of the bench and work each toward hisown end, instead of each starting at an end.Lazaro made no reply.When theystarted a second layer of material Peterson renewed the suggestion but Lazarodemurred to it, saying that they "couldn't get, along together," and they continued thesame work pattern.Peterson's testimony on direct examination continues:Q. Then what happened?A. Then he went over to his lunch box and got a paring knife and put it onthe table.ss-sn-ssQ. Did he say anything then?A. No.Q. Then what happened?A. Then I shut up. I didn't say anymore.Q.Why did you shut up?A. Because I was afraid.Peterson's direct testimony does not differ from his testimony, at the first hearingwhich, when he had concluded, I rejected. It is now offered as a reason for notreinstating Lazaro.Gervase, however, as in the case of the testimony of femaleemployees, testified that the alleged incident of the knife was not a cause either ofdischarge or failure to reinstate.On cross-examination Peterson testified that he did not report this conversation toany supervisor until around Christmas 1963, when President Gervase asked him ifhe had ever seen Lazaro with a gun and he told Gervase that he had not, but saidthat Lazaro had threatened him with a knife, and gave him the account set forthabove.Peterson's testimony on cross-examination was that although he and Peter-son frequently worked together they had never had any trouble, or even arguments,before or after the related incident, and that on the occasion in question Lazaro, hadnot used any threatening words.4AlthoughGervase stated as to Correa that he could not "recall" any such conversation. JOHN F. CUNEO COMPANY41B. The -gun1.The testimony of Gino PenzoPenzo testified that in April 1963, 5 months before Lazaro's discharge, he andLazaro were eating lunch together when Lazaro, without saying anything, showedhim a gun which he pulled from his pocket and Penzo told him he had better put itaway.Lazaro put it back in his pocket and walked away.On direct examinationPenzo described the gun as "a pistol, a slender pistol, small-on the side of thehandle was a piece of wood with two screws. It was a dark gun, a black gun."Later, still on direct examination, he stated: "I am pretty sure it was a gun."Penzo did not report this to anyone.But during the following December, afterLazaro's discharge, Bjornson approached him and told him that he had "heard aboutthe gun" and asked him if he had seen Lazaro with a "revolver," and he told Bjornsonthat he had.Bjornson testified that Gervase had requested him to inquire about Lazaro's hav-ing a gun, so he inquired of Penzo, and no one else, and Penzo answered in theaffirmative.This was the entire conversation.Penzo did not tell him, and Bjornsondid not ask, when or where he had seen the gun, or in what circumstances, or whatthe gun looked like, or what, if anything, Lazaro said.2.The testimony of Marcel JacquotThis witness testified that one day Lazaro stopped him on the plant floor and calledout "Hey, Frenchie," and pulled a gun out of his pants pocket.When Jacquotasked to look at it he put it back in his pocket. Jacquot described the gun as arevolver, not a pistol, as Penzo described it, and as being .22 or .25 caliber, chromeplated, both barrel -and cylinder, and not black.Lazaro did not threaten him withit.He told Penzo about it the same day, or later, and he and Penzo had lunchwith Lazaro and told him to leave the gun at home. Penzo denied this. Jacquottestified that Penzo had told him about the gun previously.Penzo denies it.3.The testimony of Steve BluisBluis, who had been employed 29 years, testified that in May or June 1963, Lazarostopped him as he was passing his machine,; saying,'-'Hey, you," and opened his jacketshowing a gun in his belt,5 not in a holster, which Bluis says was a .45 caliber auto-matic pistol, black in color:His testimony continues as follows:Q. Then what happened?A. I walked' away and forgot about the' incident.And it never occurredtome-Q. Just a moment.After you saw this pistol, did Lazaro de Lazaro sayanything to you?-A. No, he did not.Q. Did you say anything to Lazaro de Lazaro?A. I just said okay, Castro, and I walked away.Q.Was there anything said about the use of this gun?A. He said some day I am going to shoot these bosses around'here.According to Bluis this was the first and last conversation he ever had with Lazaro.In December, Gervase asked him if it was true that he had seen Lazaro with a gunand he said that it was.Asked why he had not reported the incident to any super-visor he said that it "just slipped my mind." I consider Bluis' testimony to be un-reliable and the witness himself highly suggestible.'On January 1O, 1964, in a statement given an investigator for the Board, Gervasemade no mention of any threat to "kill the bosses," although, at the hearing, heseemed to consider this the crux of the matter, since he testified that he did not thinkhe would have refused reinstatement if the gun was only to be delivered to someone.The testimony of Gervase is that he heard from an employee, Joseph Poddy,6 thatLazaro was carrying a gun and that several employees, including Peterson,7 hadseen the gun, whereupon Gervase investigated.As has been related, he discountedall reports that Lazaro had threatened employees with a knife and testified that neither5 On cross-examinationhe testified that a statement he had given the Board's investigatorthat he "pulled out a gun" was not true, and that Lazaro did notremoveit from his belt.9Notcalled as a witness7 It is notedthat Peterson,whosetestimonyis summarizedabove,made no mention of agun while testifying. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe evidence of the female employees nor of Peterson was cause for discharge orreinstatement8In deciding whether to reinstate Lazaro, Gervase and Bjornsonconfined their investigation to Penzo(the only employee interrogated by Bjornson),Peterson,Bluis, and possibly one other,most of them employees of long standing andallof them known to be antiunion.None of them was closely associated withLazaro in the performance of his work or otherwise.I am convinced that theirtestimony,like the testimony of the female employee, was tailored to fit what theybelieved to be the wishes of Respondent's representatives.In addition to Paul and Miguel Rodriguez,whose testimony has been related above,the Union called Santos Diaz, who worked in the same area as Lazaro and ate lunchwith him and had a locker next to him,James Owens, and Jafus Jackson, whoselocker was near Lazaro's.Theytestified that they had never seen Lazaro with aknife or gun, or heard from any employee that he had been seen with either. PaulRodriquez and Jackson testified that Lazaro did carry a black bible. Jackson on oneoccasion discussed the text which Lazaro had preached one Sunday.Lazaro denied while testifying all of the testimony of Respondent'switnesses onthe relevant matters.He never possessed a gun or knife, other than a scraper orknife he used in his work,furnished by Respondent.He made no threats of anykind to anyone.He did not threaten to shoot the bosses.He possessed no bookof black magic or any book of names of those opposed to the Union,or say to any-one that he did.He testified that he never talked with Bluis,Penzo,or Jacquotabout the Union because it was well known that they were in the confidence ofRespondent.Lazaro is an ordained minister.He left Cuba because he believed the govern-ment to be hostile to his religion.He now preaches in this country.A letter fromJames Lambert Kidd,pastor of the Wellington Avenue Congregational Church inChicago, received in evidence without objection,states that Lazaro is an active mem-ber of his congregation whose employment by Respondent was secured by his church,that the charge that he threatened anyone with a gun is incredible as being utterlyforeign to his nature.I credit Lazaro's denials in their entirety.There is no credible evidence in therecord that he threatened anyone with either a knife or gun,or made threats of anyother kind to any employee.RECOMMENDED ORDERI renew my recommendation that Lazaro de Lazaro be reinstated with backpay.8It is difficult to understand why this testimony should have been adduced, in view ofPresident Gervase's view of the matter.Cornwell Company,Inc.andMaynard N. Whitney and UnitedFurniture Workers of America,AFL-CIO.Cases 25-CA-1912,1952, 2106, and 2185.June 10, 1966DECISION AND ORDEROn March 15, 1966, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices,,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er's Decision.He further found that Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after, the General Counsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs.159 NLRB No. 21.